UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6129



WILLIAM THOMAS BARNES; JAMES CARL RICHARDSON,

                                           Plaintiffs - Appellants,

          versus

FRANKLIN E. FREEMAN, JR; GARY T. DIXON,

                                            Defendants - Appellees,

          and

DEBORAH ADLES,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-94-193-5-F)

Submitted:   June 28, 1996                  Decided:   July 18, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Thomas Barnes, James Carl Richardson, Appellants Pro Se.
Elizabeth F. Parsons, OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellants appeal from the district court's order denying

relief on their 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion accepting the magis-

trate judge's recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Barnes v.
Freeman, No. CA-94-193-5-F (E.D.N.C. Dec. 21, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3